Citation Nr: 1128331	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder, anxiety, and depression.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for a chronic heart disorder to include coronary artery disease.  

4.  Entitlement to service connection for a chronic liver disorder to include an enlarged liver.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to December 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD), anxiety/depression, tinnitus, a heart disorder to include coronary artery disease, and an enlarged liver.  

The issues of service connection for a chronic heart disorder to include coronary artery disease and a chronic liver disorder to include an enlarged liver are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.   


FINDINGS OF FACT

1.  Chronic PTSD, generalized anxiety disorder, and dysthymia have been objectively shown to have had their onset secondary to an inservice personnel assault.  

2.  Chronic tinnitus has been shown to have had its onset during active service.


CONCLUSIONS OF LAW

1.  Chronic PTSD, generalized anxiety disorder, and dysthymia were incurred in 

active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2010 as amended).  

2.  Chronic tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for both chronic PTSD, generalized anxiety disorder, and dysthymia and chronic tinnitus.  Such action represents a complete grant of the benefits sought on appeal.  As such, no discussion of the VA's duty to notify and to assist is necessary. 


I.  Chronic Acquired Psychiatric Disorder

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  If a PTSD claim is based on inservice personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The VA will not deny a PTSD claim that is based on inservice personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  The VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (2010 as amended).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011), see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases (quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997)).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has directed that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he received several psychiatric evaluations.  An April 1966 neuropsychiatric evaluation notes that the Veteran complained of nightmares and associated impaired sleep; nervousness; increased anxiety and irritability, aggressive outbursts; a reduced attention span; and a feeling that he was "about to explode."  No psychiatric diagnosis was advanced.  The physician found "no medical evidence of unsuitability for retention at present time."  The Veteran was prescribed antipsychotic medication.  A May 1966 physical evaluation conducted for a "replacement health record" notes that the Veteran complained of extreme nervousness and chest and shoulder pain.  He presented a history of trouble sleeping; sleepwalking; "frequent or terrifying nightmares;" "depression or excessive worry;" "nervous trouble;" and both impaired concentration and an inability to get along with his teachers while in school.  On examination, the Veteran was found to exhibit no psychiatric abnormalities and to be able to perform the duties of his rank at sea, in the field, and on foreign shores.  A July 1966 psychiatric evaluation notes that the Veteran complained of nightmares; "uneasiness during inspections and around officers;" "self-injury thoughts while excessively anxious;" and chest pain.  The naval physician noted that the Veteran had a childhood history of temper tantrums, nightmares, sleep walking, and somatic complaints.  The Veteran was found to be an "immature individual with impaired impulse control, poor stress tolerance, somatic complaints, and difficulty relating to authorities."  An October 1966 psychiatric evaluation notes that the Veteran was diagnosed with an emotional immaturity reaction with anxiety.  

A November 1966 naval medical board report states that the Veteran was diagnosed with an emotionally immature personality which existed prior to service entrance and was not aggravated during active service.  The Veteran was recommended for discharge from active service due to unsuitability.  At a December 1966 physical examination for service separation, the Veteran was diagnosed with an emotionally unstable personality.  

Additionally, the Veteran's service treatment records reflect that he was seen for neck/throat trauma during active service.  A January 1966 treatment record states that the Veteran complained of a sore throat while at the Parris Island, South Carolina, naval medical facility.  He reported that he had sustained a bruised neck as the result of a "blow given in hand to hand combat."  Treating medical personnel observed no signs of inflammation or bruising.  No diagnosis was advanced.  

In his January 2008 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran indicated that his PTSD was first manifested on April 15, 1966.  He stated that he had been initially treated for chronic PTSD at the Miami, Florida, VA Medical Center (VAMC) in January 2007.  

In a January 2008 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), the Veteran conveyed that he had been subjected to two stressful events in January 1966 while attached to the Marine Corps' 2nd Recruit Training Battalion, Platoon 20019 at the Paris Island, South Carolina, Marine Base.  He witnessed a "blanket party" wherein recruits, including his cousin, D. F. P., who had failed to successful complete their rifle range training were beaten by fellow recruits.  The Veteran was subsequently attacked the following night for inquiring about the "blanket party."  He recalled that a pillow had been placed over his face; he was "choked on [his] neck;" he was told to forget what had occurred and to mind his own business; and he could not speak for days thereafter.  The Veteran also reported a traumatic experience while a member of the 3rd Marines, 11th Motor Transportation Battalion and aboard the U.S.S. Holmes County on September 15, 1966.  He had ordered a marine in his platoon to secure a loose truck and the man was subsequently crushed between two vehicles.  

A March 2008 VA hospital summary conveys that the Veteran complained of nightmares which started soon after service separation and difficulties with anger control.  He presented a history of several traumatic experiences during active service including witnessing his cousin being subjected to a "blanket party" and calling for his assistance which he could not render; being "almost choked to death by a fellow soldier to the point which he could not speak for several days" and feared for his life; and witnessing "a Marine under his command being crushed by a motor vehicle on board a ship."  The Veteran was reported to have initially sought VA psychiatric treatment in January 2007.  The Veteran was diagnosed with chronic PTSD and alcohol abuse in full remission.  

In an undated written statement, the Veteran advanced that:

I was treated at the sick bay for an "injury to my throat" said to have occurred in hand to hand combat training.  False.  I had been choked by a [drill instructor] as others held me down with a pillow over my face.  Plus we were at the rifle range for a two week period, not hand to hand.  ...  At the sick bay, I was advised by the [drill instructor] to state the hand to hand.  Plus, I was in a semi-state of shock.  I had been a victim.  I could not tell for fear of further mistreatment.  I was [a]ffected mentally by this.  Persons involved D. I.  Sgt. S. R. M. who constantly beat [and] punched recruits.  Assisted by recruits J. C. O., and 3 or 4 others who held me down with force.  

***

A blanket party had taken place the night before my attack.  Those recruits subject to being hit by socks, soap, etc., were my cousin D. F. P., G. F., and 1 or 2 others.   

***

I had a few death/injury incidents I had observed/witnessed.  One in question Sept[ember] [19]66.  11 Motor Transport [Battalion].  Non-battle.  I believe his name to be J. C. D.  I also witnessed an accidental manslaughter of a young marine in horseplay at Camp Pendleton, Calif.   

A November 2008 written statement from the National Archives and Records Administration notes that the deck logs of the U.S.S. Holmes County for the month of September 1966 had been examined.  No reference to a "motor vehicle accident aboard or near the ship" was found.  

At a March 2009 VA examination for compensation purposes, the Veteran complained of flashbacks, nightmares, and a chronic depressed and anxious mood since service separation.  He reported having been "assaulted by a drill sergeant - states he was choked unconscious."  The Veteran was diagnosed with chronic PTSD, generalized anxiety disorder, dysthymia, and alcohol abuse in remission.  The examiner commented that:

Vet[eran]'s mood [symptoms] are a result of his traumatic experience in the service.  Vet[eran] reports being assaulted/choked in the middle of the night by a drill sergeant and developed anxiety/depression/ PTSD [symptoms] as a result.  

A March 2009 addendum to the March 2009 VA examination report conveys that:

It is not possible to determine whether Vet[eran]'s pre-service existing [diagnosis] of "emotionally immature personality" caused or contributed to his current mental health disability.  Undersigned would be resorting to speculation in terms of suggesting how and to what extent such a personality type might contribute to or aggravate the Veteran's traumatic experience.  

The Veteran asserts that service connection is warranted for chronic PTSD, anxiety, and depression secondary to the personal assaults which he sustained and observed during recruit training at the Parris Island, South Carolina, Marine Corps Base.  He advances that he had been choked by his drill instructor to the point where he could not speak and lost consciousness in January 1966.  A January 1966 service treatment record states that the Veteran was treated for neck/throat trauma.  While the service treatment record indicates that the trauma was incurred in "hand to hand combat," the Veteran has clarified on appeal that such history was erroneous and given by him at that time due to his fear of retribution if he were to state that he had been assaulted by his fellow marines.  The Veteran has been repeatedly diagnosed with chronic PTSD by treating VA psychiatric personnel secondary to his inservice personal assault.  At the March 2009 VA examination for compensation purposes, the Veteran was diagnosed with chronic PTSD, generalized anxiety disorder, and dysthymia secondary to his inservice personal assault.  

The Veteran is clearly competent to relate that he was the victim of an inservice January 1966 personal assault at the hands of his fellow marines.  Given both the inservice documentation of a January 1966 neck/throat trauma during his training at the Parris Island, South Carolina, Marine Base and the corroborating VA psychiatric treatment records and March 2009 VA examination report, the Board finds that the Veteran's statements as to the inservice personal assault to be both credible and adequately supported by the clinical record.  He has been diagnosed with chronic PTSD, generalized anxiety disorder, and dysthymia secondary to the January 1966 inservice personal assault.  In the absence of any competent evidence to the contrary, the Board concludes that service connection for chronic PTSD, generalized anxiety disorder, and dysthymia is now warranted.  

To the extent that the Veteran claims he abuses alcohol, the medical records show that alcohol abuse has been in remission/resolved since he filed the claim for service connection for an acquired psychiatric disorder.  Moreover, the Veteran has not asserted that he currently abuses alcohol.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).


 II.  Chronic Tinnitus

The Veteran's service treatment records make no reference to chronic tinnitus or ringing of the ears.  His service personnel records indicate that his primary military duty was motor vehicle operator.  

An August 2003 VA treatment record states that the Veteran was diagnosed with chronic tinnitus.  A March 2007 VA treatment record notes that the Veteran had a history of tinnitus.  On examination, the Veteran denied currently experiencing tinnitus.  A January 2008 VA treatment record indicates that the Veteran complained of "whistling ears which he got in the Marine Corps."  

In his February 2008 claim for service connection, the Veteran conveyed that service connection for tinnitus was warranted as he "constantly fired a M2-50 cal[iber]" [weapon] "during range training in the Marines."  

A February 2008 VA audiological treatment record states that the Veteran complained of bilateral tinnitus.  He clarified that his tinnitus "began shortly after an accident in 1966 involving an explosion on his left side."  The Veteran presented a history of inservice exposure to gunfire and explosions.  A diagnosis of tinnitus was advanced.  

At a March 2009 VA examination for compensation purposes, the Veteran presented a history of bilateral tinnitus.  An impression of tinnitus was advanced.  

In his July 2009 notice of disagreement, the Veteran reported that he had been exposed to loud noise as a truck driver and heavy equipment operator during active service.  He averred that such loud noise exposure "contributed to my tinnitus condition."  

The Veteran asserts that he experienced chronic tinnitus during active service and until the present time.  The Board notes that the Veteran had significant noise exposure during active service.  The Veteran is competent to describe his experience of ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  While the service treatment records make no reference to tinnitus or ringing of the ears, the Veteran has clarified that he initially experienced chronic "whistling" in his ears/tinnitus as the result of an explosion and other noise exposure during active service.  The Board has no basis to question the Veteran's credibility.  The Veteran's ringing/whistling of the ears has been diagnosed as tinnitus by competent VA medical professionals.  The Veteran has reported that he experienced tinnitus in service which continued thereafter.  His statements are found to be competent, credible and probative.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic tinnitus is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic tinnitus.  


ORDER

Service connection for chronic PTSD, generalized anxiety disorder, and dysthymia is granted.  

Service connection for chronic tinnitus is granted.  


REMAND

The Veteran asserts that service connection for both a chronic heart disorder and a chronic liver disorder is warranted secondary to his chronic PTSD.  In light of the award of service connection for chronic PTSD, generalized anxiety disorder, and dysthymia above, the Board finds that additional development of the record is necessary.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran has not been afforded a VA examination for compensation purposes which addresses the etiological relationship, if any between his chronic cardiovascular and liver disorders and his service-connected psychiatric disabilities.  

The record contains no clinical documentation dated after March 28, 2008.  The VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic heart and liver disabilities.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation, not already of record, for incorporation into the record.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran after March 28, 2008.  

3.  After completion of the action requested in paragraphs 1 and 2, then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his chronic heart and liver disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should advance opinions as to:  

a.  Whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic heart disorder had its onset during active service; is etiologically related to the Veteran's inservice chest complaints; or otherwise originated during active service.  If not, is it at least as likely as not that a chronic heart disorder is due to the service-connected psychiatric disorder, to include PTSD.  If not, is it at least as likely as not that any chronic heart disorder was aggravated (i.e., increased in severity)  beyond its natural progression due to his service-connected psychiatric disorder, to include PTSD.  

b.  Whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic liver disorder had its onset during active service or otherwise is related to active service.  If not, is it at least as likely as not that a chronic liver disorder is due to the service-connected psychiatric disorder, to include PTSD.  If not, is it at least as likely as not that any chronic liver disorder was aggravated (i.e., increased in severity)  beyond its natural progression due to his service-connected psychiatric disorder, to include PTSD.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner or examiners are requested to provide a rationale for all stated opinions.  

4.  Then readjudicate the issues of service connection for a chronic heart disorder to include coronary artery disease and a chronic liver disorder to include an enlarged liver.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the statement of the case.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


